Title: Memorial to the States General, 13 June 1785
From: Adams, John
To: 


          
            High and mighty Lords.
            Westminster in England June 13. 1785.
          
          The Subscriber, Minister Plenipotentiary of the United States of America, has the Honour to inform your High Mightinesses, that on the twenty fourth day of February last, the said United States in Congress assembled were pleased to appoint him their Minister Plenipotentiary to the Court of Great Britain: that he has Since received his Letter of Credence, and has had the Honour of an Audience of the King, in which, he presented it, to his Majesty.
          That the said United States in Congress assembled, on the Seventh day of March last resolved “that it is expedient to appoint a Minister Plenipotentiary to Succeed Mr J. Adams, at the Court of the United Netherlands, and that monday next be assigned for the Election of Such Minister.” that the Subscriber has never yet received any Letter of Recall, to their High Mightinesses, which was the Reason of his not going to the Hague in order to take Leave of their High Mightinesses before he came to England. That the United States have never considered the Appointment of a Person, to a new Mission as Superseeding any former Appointment, untill he received a formal Revocation, or a Letter of Recall. an Instance of which took place, last Summer, in the Subscribers Appointment with two others Messieurs Franklin & Jefferson to be a Minister Plenipotentiary to the Court of Versailles where he was received and resided in that Character for the last Nine Months, and to which Court he Still continues accredited. That he has expected and Still expects the Arrival of the News of the Appointment of another Minister to reside constantly near their High Mightinesses, and that his Letter of Recall will be brought by the new Minister, in which Case it is Still his Intention to make a Journey to the Hague in order to pay his Respects to their High Mightiness and take Leave, provided it Shall then be, in his Power: But if the Service of the United States at this Court Should render it impossible for him to make the Journey Upon the Arrival of his Successor, or his Letter of Recall it is his Determination to pay his Respects to their High Mightiness by a Letter expressive of all that Regard which is due from the United States to the Lords the states General and of all that Respect and Gratitude which is due from him, and of which he never, while he lives can loose the Impression. That he is not yet permitted to consider his Relation to their High Mightinesses as dissolved but must consider it as continuing, untill the Arrival of his Successor, or of his Letter of Recall. That he hopes there is nothing in this irregular, and if there is any Thing unusual he hopes their High Mightinesses will impute it to the great Distance and peculiar Circumstances of the United States, and not to any Want of Respect Since he can with the Utmost Truth and Certainty assure their High Mightinesses of the high Respect and Consideration, entertained by the United States both in and out of Congress as well as by him Self, both for them and for their Republick.
          
            John Adams.
          
        